                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


KNAUF INSULATION, LLC,                                )
KNAUF INSULATION GmbH,                                )
KNAUF INSULATION SPRL,                                )
                                                      )
                              Plaintiffs,             )
                                                      )
                         v.                           )         No. 1:15-cv-00111-TWP-MJD
                                                      )
JOHNS MANVILLE CORPORATION,                           )
JOHNS MANVILLE, INC.,                                 )
                                                      )
                              Defendants.             )




  ORDER ON DEFENDANTS’ MOTION TO COMPEL PRODUCTION OF CERTAIN
          DOCUMENTS RELATING TO COMMUNICATIONS WITH
                FOREIGN PATENT AGENT GUY FARMER


       This matter is before the Court on Defendants’ Motion to Compel Production of Certain

Documents Relating to Communications with Foreign Patent Agent Guy Farmer [Dkt. 427].

For the reasons set forth below, the Court DENIES the motion.

                                            I. Background

       The Plaintiffs in this case (hereinafter referred to as “Knauf”) allege that certain

insulation products manufactured and sold by the Defendants (hereinafter referred to as “JM”)

infringe upon certain patents held by Knauf. Specifically, as relevant to the instant motion,

Knauf alleges that JM’s products infringe U.S. Design Patent Number D631,670 (the “D’670

Patent”), which patents the appearance of certain insulation.
       At issue in the instant motion is Knauf’s claim of privilege over certain communications

between Knauf and Guy Farmer, who is a licensed patent attorney in the United Kingdom.

Farmer provided Knauf with legal advice related to Knauf’s application for the D’670 patent as

well as other patent-related issues. In response to a subpoena from JM, Farmer produced to

Knauf’s counsel approximately 32,000 documents. Knauf has withheld thousands of those

documents as privileged; at issue in the instant motion are a subset of those withheld documents

(hereinafter referred to as “the Farmer Documents”). 1

                                          II. Discussion

       The issue before the Court is whether and to what extent the Farmer Documents are

privileged. JM argues that existing law unambiguously dictates a finding that no privilege

applies. Specifically, JM argues that the “only appropriate test” for the Court to apply is the

“touch base test,” [Dkt. 499 at 8], and that “[a] straightforward application of the touch base test

compels a ruling in JM’s favor because Knauf’s communications with Farmer are not privileged

under U.S. law.” [Dkt. 499 at 5.] The Court will assume, without deciding, for the purposes of

this ruling that the touch base test is the appropriate test. 2 The Court also will assume, without



1
  The Court will use the term “Farmer Documents” to refer to the documents that JM seeks to
compel in the instant motion. The Farmer Documents consist of documents that (1) Knauf
claims are privileged because they were communications with Farmer in his capacity as legal
advisor to Knauf; and (2) JM has identified as the subset of those documents that “touch base
with the United States, or materials with a privilege description that is so vague as to prevent a
determination of whether they touch base with the United States.” [Dkt. 499 at 11.] The Farmer
Documents are identified by JM in [Dkt. 428-2] and [Dkt. 428-3].
2
  The Court notes that Federal Circuit law applies to the privilege issues in this case, In re
Queen’s Univ. at Kingston, 820 F.3d 1287, 1290 (Fed. Cir. 2016) (“Regarding discovery matters,
this court has ‘held that Federal Circuit law applies when deciding whether particular written or
other materials are discoverable in a patent case, if those materials relate to an issue of
substantive patent law.’”) (quoting Advanced Cardiovascular Sys., Inc. v. Medtronic, Inc., 265
                                                  2
deciding, that all of the Farmer Documents actually “touch base” with the United States for the

purposes of applying that test. The question, then, is whether, given those assumptions, JM is

correct that none of the Farmer documents are privileged. For the reasons set forth below, the

Court finds that JM’s position is untenable.

A. The Touch Base Test

       The touch base test is a choice-of-law test used to determine which country’s law applies

to questions of privilege relating to communications with foreign legal professionals such as

Farmer.

       Under the “touch base” doctrine, where privileged communications took place in
       a foreign country or involved foreign attorneys or proceedings, courts defer to the
       law of the country that has the “predominant” or “the most direct and compelling
       interest” in whether those communications should remain confidential, unless that
       foreign law is contrary to the public policy of this forum. The jurisdiction with
       the “predominant interest” is either the place where the allegedly privileged
       relationship was entered into or the place in which that relationship was centered
       at the time the communication was sent.




F.3d 1294, 1307 (Fed. Cir. 2001)), and it does not appear that the Federal Circuit has ever
addressed the propriety of the touch base test. Accordingly, there is no binding precedent that
requires this Court to apply that test. JM asserts in its brief that “every case cited by Farmer and
Knauf applies comity principles only after finding that the documents at issue relate solely to
foreign activity and thus do not ‘touch base’ with the United States.” [Dkt. 428 at 14.] JM then
cites numerous cases, including a citation to Smithkline Beecham Corp. v. Apotex Corp., 193
F.R.D. 530, 535 (N.D. Ill.), on reconsideration in part, 194 F.R.D. 624 (N.D. Ill. 2000), with the
following parenthetical: “noting ‘the majority of documents at issue relate to activities in the
United Kingdom’ and omitting United States from list of countries documents related to.” [Dkt.
428 at 14-15.] But the court in Smithkline did not apply the “touch base” test; it recognized it as
something that “[o]ther courts” had applied. 193 F.R.D. at 535 n.6 (“Other courts have focused
on whether the patent agents communications ‘touch base’ with the United States, looking to the
foreign law of privilege only where those communications relate solely to activities outside this
country.”); see also 2M Asset Mgmt., LLC v. Netmass, Inc., 2007 WL 666987, at *3 (E.D. Tex.
Feb. 28, 2007) (recognizing that Smithkline did not follow the touch base approach).

                                                 3
In re China Med. Techs., Inc., 539 B.R. 643, 652 (S.D.N.Y. 2015) (citations and internal

quotation marks omitted).

       JM’s argument is premised on the following assertion:

       Farmer is a “patent agent” in the United Kingdom, but he is not a lawyer. Farmer
       does not have a law degree; he is not an attorney, barrister, or solicitor in the
       United Kingdom or in any other country. Farmer is not barred to practice law
       before any U.S. state or federal court. And Farmer is not a licensed patent agent
       before the U.S. Patent & Trademark Office and is thus prohibited from
       representing clients in any matters—including patent prosecutions—pending
       before that Office. See 35 U.S.C. § 2(b)(2)(D); 37 C.F.R § 11.5 (describing
       practice before the U.S. Patent Office); 37 C.F.R. § 11.6 (entitled “Registration of
       attorneys and agents”); 37 C.F.R. Part 11, Subpart D, §§ 11.100-11.901 (U.S.
       Patent Office rules of professional conduct).

[Dkt. 428 at 10-11 (footnotes omitted).] JM argues:

       Farmer may refer to himself as a “patent attorney,” but—with no law degree or
       license to practice law—his status is commeasure [sic] with that of a “patent
       agent” in this country. See In re Certain Intraoral Scanners & Related Hardware
       & Software, U.S. ITC Inv. No. 337-TA-1090, Order No. 24, 2018 WL 4241924,
       at *2 (Aug. 3, 2018) (noting “a European Patent attorney” who had “no law degree
       and is not licensed to practice law” is “a patent agent”).

Id. at 11 n.2; see also JM’s Reply brief, [Dkt. 499 at 7] (“Farmer did not attend law school, nor

does he have a law degree. He has not met the requirements to be admitted to practice before

any court in this country. He is not an “attorney” as that term is understood in the United States.

Further, he has not registered as a patent agent with the U.S. Patent and Trademark Office.”).

For the purposes of analyzing JM’s argument regarding the touch-base test, the Court will

assume that JM’s characterization of Farmer’s status is entirely accurate.

       The touch base test has been applied to communications with foreign patent agents in

numerous cases.

       In assessing the potential availability of foreign privilege law governing
       communications with patent agents, most courts have engaged in a form of
       traditional choice-of-law “contacts” analysis . . . and have thus looked to whether
                                                4
       the client was domestic or foreign, and whether the foreign patent agent was
       working on foreign patent matters or assisting in efforts to obtain a United States
       patent. . . . The working standard in these cases has been summarized in general
       terms as follows: “any communications touching base with the United States will
       be governed by the federal discovery rules while any communications related to
       matters solely involving [a foreign country] will be governed by the applicable
       foreign statute.” . . . [C]ommunications by a foreign client with foreign patent
       agents “relating to assistance in prosecuting patent applications in the United
       States” are governed by American privilege law whereas communications
       “relating to assistance in prosecuting patent applications in their own foreign
       country” or “rendering legal advice . . . on the patent law of their own country”
       are, as a matter of comity, governed by the privilege “law of the foreign country
       in which the patent application is filed,” even if the client is a party to an American
       lawsuit.

Astra Aktiebolag v. Andrx Pharm., Inc., 208 F.R.D. 92, 98 (S.D.N.Y. 2002) (quoting Golden

Trade, S.r.L. v. Lee Apparel Co., 143 F.R.D. 514, 518-19 (S.D.N.Y. 1992)); accord Cadence

Pharm., Inc. v. Fresenius Kabi USA, LLC, 996 F. Supp. 2d 1015, 1019 (S.D. Cal. 2014)

(“Communications between a foreign client and a foreign patent agent ‘relating to assistance in

prosecuting patent applications in the United States’ are governed by the U.S. privilege law.”)

(quoting Golden Trade, 143 F.R.D. at 520). 3 Thus, assuming all of the Farmer Documents touch




3
  The Court notes that JM’s opening brief in support of its motion contains the following case
citation:
       Masillionis v. Silver Wheaton Corp., No. CV-155146-CASPJWX, 2018 WL
       1725649, at *2 (C.D. Cal. Apr. 2, 2018) (stating the general rule that “American
       law typically applies to communications concerning ‘legal proceedings in the
       United States’” and concluding that “[c]ommunications between a foreign client
       and a foreign patent agent ‘relating to assistance in prosecuting patent applications
       in the United States’ are governed by the U.S. privilege law”).
[Dkt. 428 at 14.] Masillionis is not a patent case and does not mention patent agents. The
quoted language actually appears in Cadence Pharm, 996 F. Supp. 2d 1015.
                                                  5
base with the United States, pursuant to the touch base test, U.S. common law applies to whether

Knauf has properly withheld them as privileged. 4

B. Foreign Patent-Agent Privilege

       JM insists that the law is well settled that U.S. common law does not extend a privilege to

communications with foreign patent agents. Indeed, in its reply brief, JM states that “Knauf asks

the Court to create a new privilege for foreign patent agents in the United States” and argues that

“[t]his would also be a dramatic and unprecedented step given the strong public policy against

creating new privileges under Fed. R. Evid. 501.” [Dkt. 499 at 6.] The Court disagrees with

JM’s characterization.

       JM’s argument is based on an overreading—and, in some cases, a misciting—of the cases

on which it relies. For example, JM’s brief contains the following paragraph:

       “For patent agent communications relating to American patent activities, the
       privilege is only available to those communications involving patent agents who
       are registered with the [U.S.] Patent Office.” Ampicillin Antitrust Litig., 81 F.R.D.
       at 394. Accordingly, a foreign patent agent’s communications with non-lawyers
       regarding U.S. patents or proceedings are not privileged. Odone [v. Croda Int’l
       PLC, 950 F. Supp. 10, 13 (D.D.C. 1997)] (finding UK patent agent’s
       communication with nonlawyer regarding application to which U.S. Patent
       claimed priority were not privileged).

[Dkt. 428 at 21]. This implies that the holding in Odone was based upon the fact that the patent

agent was not registered with the U.S. Patent Office. It was not. Rather, the court did not

conduct any analysis of whether the privilege applied under U.S. law, because the defendant,




4
  Because the Court applies U.S. law, it does not address JM’s argument that “[e]ven if Knauf
were correct that UK law applies to the challenged communications, Farmer and Knauf, and/or
Knauf’s in-house and outside counsel widely shared legal advice with many non-lawyer
employees of Knauf who were not responsible for seeking legal advice or dealing with legal
issues, which would waive privilege under UK law.” [Dkt. 428 at 23-24.]
                                                 6
who carried the burden on the issue, made “no assertion that the communications between the

British patent agent and the defendant would be protected by a federal common law privilege”

and, therefore, failed to carry its burden. 950 F. Supp. at 14.

         JM also miscites Mendenhall v. Barber-Greene Co., 531 F. Supp. 951, 953 (N.D. Ill.

1982), for the proposition that “‘[t]here is a privilege protecting communications between a

lawyer and a foreign patent agent only if the communications relate to a foreign application and

the law under which the patent would be issued grants a privilege to communications between

clients and non-lawyer patent agents.’” [Dkt. 428 at 15] (emphasis added by JM). While that

case does contain the quoted language, it appears in the context of the court discussing three

approaches taken by other cases, and the court notes that the quoted approach “need[ed] some

leavening in functional terms”; in other words, the approach was not wholly endorsed by the

court.

         There are, of course, cases that state that the only communications with a foreign patent

agent that are privileged are those that do not touch base with the United States, but those cases

were based on the premise that U.S. common law did not recognize a patent-agent privilege.

See, e.g., McCook Metals L.L.C. v. Alcoa Inc., 192 F.R.D. 242, 256 (N.D. Ill. 2000) (“Although

generally ‘no communication from patent agents, whether American or foreign, are subject to the

attorney-client privilege in the United States . . . the privilege may extend to communications

with foreign patent agents related to foreign patent activities if the privilege would apply under

the law of the foreign country and that law is not contrary to the law of this forum.’”) (quoting

Burroughs Wellcome Co. v. Barr Laboratories, Inc., 143 F.R.D. 611, 616 (E.D.N.C. 1992)).

That, however, is no longer the law, at least for cases governed by Federal Circuit law.


                                                  7
       In 2016, the Federal Circuit recognized a patent-agent privilege that applies to

“communications with non-attorney patent agents when those agents are acting within the

agent’s authorized practice of law before the Patent Office.” In re Queen’s Univ. at Kingston,

820 F.3d 1287, 1302 (Fed. Cir. 2016). 5 That case did not involve foreign patent agents;

accordingly, the Federal Circuit did not address the application of the privilege to

communications with foreign patent agents. 6 Rather, that issue is still an open one; one that is



5
  JM asserts in its reply brief that “[d]uring the time period in which the communications in
question occurred [2007-2015], there was no privilege for patent agents in the United States at
all.” [Dkt. 499 at 13.] See also [Dkt. 499 at 15] (“From 2007 through 2015, when most of the
communications in question occurred, there was no patent-agent privilege in the United States at
all—never mind a privilege for foreign patent agents. The patent-agent privilege in the U.S. did
not arise until 2016.”). That is, of course, not entirely correct. While the Federal Circuit had not
recognized the privilege previously, the Federal Circuit noted in its opinion that other courts had.
See In re Queen’s Univ. at Kingston, 820 F.3d at 1292 (“This court has not addressed whether a
patent-agent privilege exists—it is an issue of first impression for this court and one that has split
the district courts.”) (comparing Buyer’s Direct Inc. v. Belk, Inc., 2012 WL 1416639, at *3 (C.D.
Cal. Apr. 24, 2012) (recognizing patent-agent privilege); Polyvision Corp. v. Smart Techs. Inc.,
2006 WL 581037, at *2 (W.D. Mich. Mar. 7, 2006) (same); Mold Masters Ltd. v. Husky
Injection Molding Sys., Ltd., 2001 WL 1268587, at *4-5 (N.D. Ill. Nov. 15, 2001) (same); Dow
Chem. Co. v. Atl. Richfield Co., 1985 WL 71991, at *5 (E.D. Mich. Apr. 23, 1985) (same); In re
Ampicillin Antitrust Litig., 81 F.R.D. 377, 383-84, 391-94 (D.D.C. 1978) (same); Vernitron Med.
Prods., Inc. v. Baxter Labs., Inc., 1975 WL 21161, at *1-2 (D.N.J. Apr. 29, 1975) (same), with
Prowess, Inc. v. Raysearch Labs. AB, 2013 WL 247531, at *5 (D. Md. Jan. 18, 2013) (declining
to recognize patent-agent privilege); Park v. Cas Enters., Inc., 2009 WL 3565293, at *3 (S.D.
Cal. Oct. 27, 2009) (same); In re Rivastigmine Patent Litig., 237 F.R.D. 69, 102 (S.D.N.Y. 2006)
(same); Agfa Corp. v. Creo Prods., 2002 WL 1787534, at *3 (D. Mass. Aug. 1, 2002) (same);
and Sneider v. Kimberly-Clark Corp., 91 F.R.D. 1, 5 (N.D. Ill. 1980) (same)). Indeed, JM’s own
brief quoted a decades-old case for the proposition that “‘[f]or patent agent communications
relating to American patent activities, the privilege is only available to those communications
involving patent agents who are registered with the [U.S.] Patent Office.’” [Dkt. 428 at 21]
(quoting In re Ampicillin Antitrust Litig., 81 F.R.D. 377, 394 (D.D.C. 1978)). Thus, while the
patent-agent privilege was not universally recognized by federal courts prior to the Federal
Circuit’s recognition of it in 2016, it is a gross overstatement to say that no such privilege existed
in the United States.
6
 The fact that, as JM notes, “[t]he Federal Circuit considered the scope of the patent-agent
privilege as recently as 2016 and did not extend the privilege to foreign patent agents at that
                                                 8
squarely before this Court and must be addressed. In other words, the Court must apply the law

of privilege, as informed by the relevant law—in this case, the Federal Circuit’s holding in

Queen’s University—to the situation before it. That is neither “dramatic” nor “unprecedented”;

it is what courts are called upon to do every day.

       JM argues that the patent-agent privilege may be applied only to patent agents who are

registered with the U.S. Patent Office, which Farmer is not, because U.S. patent agents must be

so registered in order for the privilege to apply. The Court disagrees. JM recognizes, at least

implicitly, that the Farmer Documents would be privileged if Farmer were a lawyer in the U.K.

rather than a patent agent, even though he is not a member of a U.S. bar. The patent-agent

privilege should be treated as analogous to the attorney-client privilege. The court in Queen’s

University explained its decision to create a patent-agent privilege as follows:

       To the extent Congress has authorized non-attorney patent agents to engage in the
       practice of law before the Patent Office, reason and experience compel us to
       recognize a patent-agent privilege that is coextensive with the rights granted to
       patent agents by Congress. A client has a reasonable expectation that all
       communications relating to obtaining legal advice on patentability and legal
       services in preparing a patent application will be kept privileged. Whether those
       communications are directed to an attorney or his or her legally equivalent patent
       agent should be of no moment.

Queen’s Univ., 820 F.3d at 1298 (internal citation omitted). Following that reasoning, it also

should be of no moment whether the foreign legal advisor relied upon by Knauf was an attorney

or a patent agent. That means that just like a U.K. attorney does not have to be a member of a

bar in the United States for the attorney-client privilege to apply to him or her, so too with a



time, nor has it since,” [Dkt. 499 at 6], means only that the Federal Circuit has not had the
occasion to consider the issue because no case before it has raised the issue. Indeed, the parties
do not cite to any case that has considered the issue since Queen’s University was decided, and
the Court’s own research has not revealed any.
                                                  9
foreign patent agent. The relevant inquiry is not whether Farmer is registered by the U.S. Patent

Office, but whether he holds the equivalent qualification and registration in the U.K. There is no

question that he does; Knauf has submitted evidence that demonstrates that Farmer is admitted to

the U.K. Register of Patent Attorneys and is a Fellow of The Chartered Institute of Patent

Attorneys.

       JM also argues that “even if Farmer were a registered U.S. patent agent (which he is not),

the documents discussed above and many of the other documents logged would not be privileged

under U.S. law because they fall outside the narrowly-defined role of patent agents in practicing

before the U.S. Patent and Trademark Office.” [Dkt. 428 at 22.] There is no suggestion,

however, that Farmer was acting outside of his authority as a U.K. patent agent, which is the

relevant inquiry. In other words, while JM argues that applying U.S. privilege law to foreign

patent agents means applying the patent-agent privilege only to communications that relate to

services that patent agents are permitted to provide in the United States, the Court disagrees.

Rather, as long as the patent agent in question is subject to regulation in his or her own country

analogous to being registered with the Patent Office in this country, applying U.S. privilege law

to foreign patent agents means applying the patent-agent privilege to communications relating to

services that the patent agent is permitted to provide in the patent agent’s own country. To hold

otherwise would be contrary to the goal of protecting the client’s reasonable expectation of

privilege in its communications with its legal advisor.

       This holding is consistent with the privilege rules that have recently been adopted by the

Patent and Trademark Office, which provide as follows:

       (a) Privileged communications. A communication between a client and a USPTO
       patent practitioner or a foreign jurisdiction patent practitioner that is
       reasonably necessary and incident to the scope of the practitioner’s authority
                                             10
       shall receive the same protections of privilege under Federal law as if that
       communication were between a client and an attorney authorized to practice in
       the United States, including all limitations and exceptions.

       (b) Definitions. The term “USPTO patent practitioner” means a person who has
       fulfilled the requirements to practice patent matters before the United States
       Patent and Trademark Office under § 11.7 of this chapter. “Foreign jurisdiction
       patent practitioner” means a person who is authorized to provide legal advice
       on patent matters in a foreign jurisdiction, provided that the jurisdiction
       establishes professional qualifications and the practitioner satisfies them. For
       foreign jurisdiction practitioners, this rule applies regardless of whether that
       jurisdiction provides privilege or an equivalent under its laws.

       (c) Scope of coverage. USPTO patent practitioners and foreign jurisdiction patent
       practitioners shall receive the same treatment as attorneys on all issues affecting
       privilege or waiver, such as communications with employees or assistants of the
       practitioner and communications between multiple practitioners.

37 C.F.R. § 42.57 (effective December 7, 2017) (emphasis added). While this rule applies only

to proceedings before the PTO, it is noteworthy that it was developed by “the agency authorized

by Congress to regulate patent agents,” Queen’s Univ., 820 F.3d at 1310 (dissenting opinion),

which, applying its expertise and experience, 7 determined that the patent-agent privilege should

apply to foreign patent agents acting within the scope of their authority, however that may be

defined in their home country.



7
  As Knauf notes in its brief, the dissent in Queen’s University noted that at that point “the
USPTO ha[d] not recommended the creation of an agent-client privilege by courts” but that
“[w]ere it to do so, the USPTO would provide valuable and practical guidance, such as the
proper scope for such a privilege.” 820 F.3d at 1306 n.4. JM suggests in its reply brief that the
majority in Queen’s University disagreed with this notion. See [Dkt. 499 at 15 n.6] (“[T]he
majority held that the ‘dissent’s desire to defer to the Director of the Patent Office’ is ‘off-base’
because ‘the Director has no authority to create a privilege that would be applicable in court.’”)
(quoting 820 F.3d at 1302). However, what the majority meant by the quoted language is that it
was not appropriate for the courts to wait for the USPTO to act with regard to the patent-agent
privilege because the courts, not the USPTO, were “the ones squarely charged with considering
the question under Rule 501.” Id. This in no way discounts the fact that the USPTO’s
considered decision regarding the application of the patent-agent privilege to foreign patent
agents and what the scope of that privilege should be is instructive.
                                                  11
                                          III. Conclusion

       The Court holds that the patent-agent privilege applies to Knauf’s communications with

Farmer that were made within the scope of Farmer’s authority as a patent attorney in the U.K.

JM has “specifically reserve[d] the right to bring an additional motion to compel relating to the

Farmer documents on more specific grounds, for example challenging specific documents and/or

specific deficiencies in Knauf’s privilege logs,” [Dkt. 499 at 6 n.1], and the Court agrees that it

would not have served judicial economy for the parties to brief any such arguments before the

Court resolved the general privilege issue. Accordingly, if the parties are unable to resolve any

such issues, JM may seek leave to file a motion to compel raising them.

       SO ORDERED.



       Dated: 1 OCT 2019




Distribution:

Service will be made electronically on all
ECF-registered counsel of record via email
generated by the Court’s ECF system.


                                                 12
